DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered. 
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 13, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (WO 2017/058895; “Tran”) in view of Ota et al. (US 2005/0266501 A1; “Ota”), Rezeli et al. (“Quantification of total apolipoprotein E and its specific isoforms in cerebrospinal fluid and blood in Alzheimer’s  disease and other neurodegenerative diseases,” EuPA Open Proteonomics, 7 August 2015, Vol. 8, pp. 137 – 143; “Rezeli”), Wildsmith et al. (“Method for the simultaneous quantification of apolipoprotein E isoforms using tandem mass spectrometry,” Analytical Biochemistry, December 2009, Vol. 395 (1), pp. 116 – 118; “Wildmsith”) and Hirtz et al. (“Development of new quantitative mass spectrometry and semi-automatic isofocusing .
Regarding claim 1, Tran teaches a method for determining the amount of amyloid beta in a sample (see claim 1), said method comprising:
(a)    purifying amyloid beta in the sample;
(b)    ionizing the amyloid beta in the sample to produce a precursor ion of amyloid beta;
(c)    generating one or more fragment ions of amyloid beta;
(d)    determining the amount of the ion(s)  from step c or d or both by mass spectrometry, wherein the amount of the amyloid beta ion(s)  is related to the amount of amyloid beta in the sample.
Tran does not specifically teach the determination of the recited apolipoprotein E (ApoE) fragment ions in the sample the indicated mass/charge ratios.
Ota teaches that the recited ApoE genotypes are known to indicate Alzheimer’s disease (e.g., ¶¶6 – 10). 
Rezeli further teaches a target mass spectrometric assay developed for the identification and quantification of apoE isoforms (ApoE2, E3 and E4) for screening samples from patients with neurodegenerative disorders (e.g., Alzheimer’s disease) (Abstract; and Table 1). Rezeli discloses that the cause of AD is unknown but most data suggest that aggregation of amyloid beta protein may be a factor (see Introduction section; page 137).
Wildsmith teaches a protein isoform analysis method utilizing stable isotope labeling tandem mass spectrometry (SILT MS) (see pages 116 and 117; figure 2). Wildmsith teaches each of the ApoE isoform-specific peptides that would give rise to the charge/mass ratios as recited.
prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02). Therefore, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Tran, Ota, Rezeli and Hirtz to facilitate the determination of  apolipoprotein E (ApoE) in the sample as claimed. The motivation would have been to facilitate the effective detection of  apolipoprotein E (ApoE) in the sample. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention or provide the step for  detecting the ion(s) from step (b) by mass spectrometry; wherein the ApoE allele(s) present in the sample is determined from the identity of the ions detected in step (c).
Regarding claim 2, Tran teaches the method of claim 1, wherein said purifying comprises liquid chromatography (claim 2).
Regarding claim 3, Tran teaches the method of claim 2, wherein said liquid chromatography comprises high performance liquid chromatography (HPLC) (claim 3).
Regarding claim 4, Tran teaches the method of claim 1, wherein said purifying comprises solid phase extraction (SPE) (paragraphs 18 and 22).
Regarding claim 5, Tran teaches the method of claim 1, wherein said ionization comprises electrospray ionization (ESI) (paragraphs 18 and 22).
Regarding claim 6, Tran teaches the method of claim 1, wherein said ionization comprises ionizing in positive mode (claim 13).

Regarding claim 8, Tran teaches the method of claim 7, wherein said internal standard is isotopically labeled (claim 17).
Regarding claim 9, Tran teaches the method of claim 9, wherein the sample is cerebrospinal fluid (CSF) (claim 20).
Regarding claim 10, Tran teaches the method of claim 10, wherein the sample is serum (paragraph 32).
Regarding claim 11, Tran teaches the method of claim 1, wherein the method further comprises digesting ApoE prior to purification (claim 21).
Regarding claim 12, Tran teaches the method of claim 11, wherein the digestion comprises trypsin digestion (Example 1).
Regarding claim 13, Tran teaches the method of claim 11, wherein the digestion comprises microwave digestion (claim 47).
Regarding claim 26, Hirtz teaches wherein the presence of ApoE4 allele indicates increased risk of developing Alzheimer’s disease (see Abstract; and page 34).
Regarding claim 27, Hirtz teaches wherein the presence of ApoE4/ApoE4 alleles indicates increased risk of developing Alzheimer’s disease (see Abstract; and page 34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797